Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 10 and 12 of U.S. Patent No. 10,345,674. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the present application are an obvious subset of the limitations presented in claims of U.S. Patent No. 10,345,674.

The following table illustrates a mapping of the limitations of claims of the present application when compared against the limitations of claims of U.S. Patent No. 10,345,674.  
Claims of Present Application
Claims of U.S. Patent No. 10,345,674
1. (Original) A microwave photonic link comprising:
an optical source providing an optical power;

an electro-optic modulator coupled to the optical source and the radio frequency source, the electro-optic modulator comprising
a waveguide receiving the optical power,
a first ring resonator modulator and a second ring resonator modulator receiving the radio frequency power, the first ring resonator modulator and the second ring resonator modulator coupled to the waveguide for modulating the optical power with the radio frequency power, thereby providing a resultant power, …

2. … wherein the radio frequency power includes a first radio frequency power and a second radio frequency power,
wherein the first radio frequency power is applied to the first travelling wave electrode and the second radio frequency power is applied to the second travelling wave electrode.


wherein the first ring resonator modulator includes a first ring waveguide and a first travelling wave electrode in communication with the first ring waveguide, and the second ring resonator modulator includes a second ring waveguide and a second travelling wave electrode in communication with the second ring waveguide.








4. (Currently Amended) The microwave photonic link of claim 1. wherein the waveguide includes an optical splitter, wherein the optical splitter splits the optical power into a first optical power for the first ring resonator modulator and a second optical power for the second ring resonator modulator, 
wherein the first ring resonator modulator modulates the first optical power with the first radio frequency power, and
wherein the second ring resonator modulator modulates the second optical power with the second radio frequency power.

5. (Original) The microwave photonic link of claim 4, wherein the waveguide includes an input waveguide receiving the optical power, the optical splitter coupled to the input waveguide, and a first waveguide segment and a second waveguide segment, both of which are coupled to the optical splitter.

6. (Original) The microwave photonic link of claim 5, wherein the waveguide further includes an optical coupler coupled to the first waveguide segment and the second waveguide segment, and an output waveguide coupled to the optical coupler.

7. (Currently Amended) The microwave photonic link of claim 1 and further comprising an optical fiber coupling the optical source to the electro-optic modulator.

8. (Currently Amended) The microwave photonic link of claim 1 and further comprising a photo detector and a second optical fiber coupling the electro-optic modulator with the photo detector.


an optical source providing an optical power; 

an electro-optic modulator coupled to the optical source and the radio frequency source, the electro-optic modulator comprising a wave guide receiving the optical power, 
a first ring resonator modulator and a second ring resonator modulator receiving the radio frequency power, the first ring resonator modulator and the second ring resonator modulator coupled to the waveguide for modulating the optical power with the radio frequency power, thereby providing a resultant power, 
and substantially suppressing third order intermodulation distortion of the resultant power; and a radio frequency power divider to divide the radio frequency power into a first radio frequency power and a second radio frequency power, and 




wherein the first ring resonator modulator receives the first radio frequency power and the second ring resonator modulator receives the second radio frequency power. 
2. The microwave photonic link of claim 1, wherein the waveguide includes an optical splitter, wherein the optical splitter splits the optical power into a first optical power for the first ring resonator modulator and a second optical power for the second ring resonator modulator, wherein the first ring resonator modulator modulates the first optical power with the first radio frequency power, and wherein the second ring resonator modulator modulates the second optical power with the second radio frequency power. 

3. The microwave photonic link of claim 2, wherein the waveguide includes an input waveguide receiving the optical power, the optical splitter coupled to the input waveguide, and a first waveguide segment and a second waveguide segment, both of which are coupled to the optical splitter. 

    





3. The microwave photonic link of claim 2, wherein the waveguide includes an input waveguide receiving the optical power, the optical splitter coupled to the input waveguide, and a first waveguide segment and a second waveguide segment, both of which are coupled to the optical splitter.


5. The microwave photonic link of claim 3, wherein the waveguide further includes an optical coupler coupled to the first waveguide segment and the second waveguide segment, and an output waveguide coupled to the optical coupler. 

10. The microwave photonic link of claim 1, and further comprising an optical fiber coupling the optical source to the electro-optic modulator.

12. The microwave photonic link of claim 1, and further comprising a photodetector and a second optical fiber coupling the electro-optic modulator with the photodetector. 



As the table above illustrates, the limitations of claims of the present application are taught by claims of U.S. Patent No. 10,345,674.  Thus, claims of the present application would have been obvious to one of ordinary skill in the art at the time of the invention in view of claims of U.S. Patent No. 10,345,674.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 10-12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Dong (US Pub. No. 2014/0003761) in view of Bortnik et al (in the article “Electrooptic Polymer Ring Resonator Modulation up to 165 GHz”, IEEE Journal of Selected Topics in Quantum Electronics, Vol. 13, No. 1, January/February 2007).
Regarding claim 1, Dong teaches a microwave photonic link, as shown on Fig. 1, comprising:
an optical source (125) providing an optical power (120a) (the optical signal transmitted by the optical source inherently has optical power);
a radio frequency source (155-1) providing a radio frequency power (the radio frequency signal transmitted inherently has radio frequency power);
an electro-optic modulator (150-1) coupled to the optical source and the radio frequency source, the electro-optic modulator comprising
a waveguide (130) receiving the optical power (120a),
a first ring resonator modulator (150-1) and a second ring resonator modulator (160-1) receiving the radio frequency power (155-1 and 165-1), the first ring resonator modulator and the second ring resonator modulator coupled to the waveguide for modulating the optical power with the radio frequency power, thereby providing a resultant power.
Dong teaches ring resonator modulators coupled to the waveguides (see paragraphs [0026, 0027, and 0029]) and differs from the claimed invention in that Dong does not specifically teach travelling wave electrode in communication with the ring waveguide.  Bortnik et al teaches ring resonator using traveling wave electrode (see Fig. 1 and Section II. Traveling-Wave Analysis, A. MZ Modulator, page 104-105).  Therefore, it would have been obvious to an artisan of ordinary skill in the art to modify the microwave photonic link of Dong by providing electrode to couple the ring resonators to waveguides, as taught by Bortnik et al in order to increase modulation rate and therefore transmission speed.  
Regarding claims 2 and 11, in view of the combination above, Dong teaches wherein the radio frequency power includes a first radio frequency power (f1, f2, f3, … fM) and a second radio frequency power (f1, f2, f3, … fM), wherein the first radio frequency power is applied to the first travelling wave electrode (130) and the second radio frequency power is applied to the second travelling wave electrode (140).
	Regarding claims 3 and 12, in view of the above combination, wherein the first travelling wave electrode includes a first ring-like structure substantially coinciding with the first ring waveguide along an axis, and wherein the second travelling wave electrode includes a second ring-like structure substantially coinciding with the second ring waveguide along the axis (see Fig. 1 of Bortnik et al).
	Regarding claims 4 and 14, as shown on Fig. 1, Dong shows wherein the waveguide includes an optical splitter (110),
wherein the optical splitter splits the optical power into a first optical power for the first ring resonator modulator (coupled to waveguide 130) and a second optical power for the second ring resonator modulator (coupled to waveguide 140), wherein the first ring resonator modulator modulates the first optical power with the first radio frequency power, and wherein the second ring resonator modulator modulates the second optical power with the second radio frequency power.
Regarding claims 5 and 15, as shown Fig. 1, Dong shows wherein the waveguide includes an input waveguide (120) receiving the optical power, the optical splitter (110) coupled to the input waveguide, and a first waveguide segment (130) and a second waveguide segment (140), both of which are coupled to the optical splitter.
Regarding claims 6 and 16, wherein the waveguide further includes an optical coupler (170) coupled to the first waveguide segment (130) and the second waveguide segment (140), and an output waveguide (199) coupled to the optical coupler.
Regarding claim 10, Dong teaches a microwave photonic link, as shown on Fig. 1, comprising:
a waveguide (130) receiving the optical power (120a),
a first ring resonator modulator (150-1) and a second ring resonator modulator (160-1) receiving the radio frequency power (155-1 and 165-1), the first ring resonator modulator and the second ring resonator modulator coupled to the waveguide for modulating the optical power with the radio frequency power, thereby providing a resultant power.
Dong teaches ring resonator modulators coupled to the waveguides (see paragraphs [0026, 0027, and 0029]) and differs from the claimed invention in that Dong does not specifically teach travelling wave electrode in communication with the ring waveguide.  Bortnik et al teaches ring resonator using traveling wave electrode (see Fig. 1 and Section II. Traveling-Wave Analysis, A. MZ Modulator, page 104-105).  Therefore, it would have been obvious to an artisan of ordinary skill in the art to modify the microwave photonic link of Dong by providing electrode to couple the ring resonators to waveguides, as taught by Bortnik et al in order to increase modulation rate and therefore transmission speed.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dong (US Pub. No. 2014/0003761) in view of Bortnik et al (in the article “Electrooptic Polymer Ring Resonator Modulation up to 165 GHz”, IEEE Journal of Selected Topics in Quantum Electronics, Vol. 13, No. 1, January/February 2007) and further in view of Ilchenko et al (US Patent No. 7,389,053).
Regarding claim 7, the combination of Dong and Bortnik et al teaches an optical waveguide (120) coupling the optical source (125) to the electro-optic modulator (see Fig. 1 of Dong) and differs from the claim invention in that the combination does not specifically teach that the optical waveguide is an optical fiber.  However, it is well known to utilize optical fiber to carry optical signal.  Ilchenko et al teaches optical path may be optical fiber (see col. 5, lines 9-11).  Therefore, it would have been obvious to an artisan of ordinary skill in the art to modify the system of the combination by providing the optical fiber as the optical waveguide, as taught by Ilchenko et al in order to provide flexible arrangement between optical source and the modulation sections.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Dong (US Pub. No. 2014/0003761) in view of Bortnik et al (in the article “Electrooptic Polymer Ring Resonator Modulation up to 165 GHz”, IEEE Journal of Selected Topics in Quantum Electronics, Vol. 13, No. 1, January/February 2007) and further in view of William et al (US Pub. No. 2002/0159668).
Regarding claim 8, the combination of Dong and Bortnik et al teaches electro-optic modulator and differs from the claimed invention in that the combination does not specifically teach a photo detector and a second optical fiber coupling the electro-optic modulator with the photo detector.  Williams et al teaches optical modulator system comprising a photo detector and a second optical fiber coupling the electro-optic modulator with the photo detector (see Fig. 1).  Therefore, it would have been obvious to an artisan of ordinary skill in the art to modify the system of the combination by providing a photo detector and a second optical fiber coupling the electro-optic modulator with the photo detector, as taught by Williams et al, in order to detect information within the optical signal for further processing.
Regarding claim 9, the combination of Dong and Bortnik et al teaches electro-optic modulator and differs from the claimed invention in that the combination does not specifically teach a first photo detector, a second photo detector, a first optical fiber coupling the first waveguide segment with the first photo detector, and a second optical fiber coupling the second waveguide segment with the second photo detector.  Williams et al teaches optical modulator system comprising a first photo detector (48a), a second photo detector (48b), a first optical fiber coupling the first waveguide segment with the first photo detector, and a second optical fiber coupling the second waveguide segment with the second photo detector (see Fig. 5 and paragraph [0026]).  Therefore, it would have been obvious to an artisan of ordinary skill in the art to modify the system of the combination by providing a first photo detector, a second photo detector, a first optical fiber coupling the first waveguide segment with the first photo detector, and a second optical fiber coupling the second waveguide segment with the second photo detector, as taught by Williams et al, in order to detect information within the optical signal for further processing.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Dong (US Pub. No. 2014/0003761) in view of Bortnik et al (in the article “Electrooptic Polymer Ring Resonator Modulation up to 165 GHz”, IEEE Journal of Selected Topics in Quantum Electronics, Vol. 13, No. 1, January/February 2007) and further in view of Xie et al (in the article “Linearized Mach-Zehnder Intensity Modulator, IEEE Photonics Technology Letters, Vol. 15, No. 4, April 2003).
Regarding claim 13, the combination of Dong and Bortnik et al teaches ring resonators coupled to an upper arm and lower arm of the optical waveguides (see Fig. 1 of Dong) and differs from the claimed invention in that the combination does not specifically teach that the first radio frequency power includes a first travelling wave that propagates along the first ring-like structure in a first direction, and the second radio frequency power includes a second travelling wave that propagates along the second ring-like structure in a second direction.  Xie et al teaches ring resonators coupled to upper waveguide and lower waveguide wherein the first radio frequency power includes a first travelling wave that propagates along the first ring-like structure in a first direction, and the second radio frequency power includes a second travelling wave that propagates along the second ring-like structure in a second direction (see page 532, section II. Theoretical Proposal; “…ring resonator with push-pull scheme”; see also page 532, section III. Numerical Results, “…the driving voltages of opposite signs are applied to each ring…”).  Therefore, it would have been obvious to an artisan of ordinary skill in the art to modify the system of the combination by applying driving voltages of opposite signs to each ring to generate first radio frequency power includes a first travelling wave that propagates along the first ring-like structure in a first direction, and the second radio frequency power includes a second travelling wave that propagates along the second ring-like structure in a second direction, as taught by Xie et al, in order to eliminate third order harmonics and hence increase signal to noise ratio.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dong (US Pub. No. 2014/0003761) in view of William et al (US Pub. No. 2002/0159668).
Regarding claim 17, Dong teaches a microwave photonic link, as shown on Fig. 1, comprising:
an optical source (125) providing an optical power (120a) (the optical signal transmitted by the optical source inherently has optical power);
a radio frequency source (155-1) providing a radio frequency power (the radio frequency signal transmitted inherently has radio frequency power);
an electro-optic modulator (150-1) coupled to the optical source and the radio frequency source, the electro-optic modulator comprising
a waveguide (120) receiving the optical power, the waveguide includes an optical splitter (110), a first waveguide segment (130), and a second waveguide segment (140), the optical splitter splits the optical power into a first optical power for traversing the first waveguide segment and a second optical power for traversing the second waveguide segment,
a first ring resonator modulator (f1, f2, f3, … fM) including the first waveguide segment (130) and a second ring resonator modulator (f1, f2, f3, … fM) including the second waveguide segment (140), the first ring resonator modulator and the second ring resonator modulator receiving the radio frequency power and for modulating the first optical power and the second optical power with the radio frequency power;
Dong teaches electro-optic modulator and differs from the claimed invention in that Dong does not specifically teach a first photo detector coupled to the first waveguide segment; and a second photo detector coupled to the second waveguide segment.  Williams et al teaches optical modulator system comprising a first photo detector coupled to the first waveguide segment; and a second photo detector coupled to the second waveguide segment (see Fig. 8).  Therefore, it would have been obvious to an artisan of ordinary skill in the art to modify the system of Dong by providing a first photo detector coupled to the first waveguide segment; and a second photo detector coupled to the second waveguide segment, as taught by Williams et al, in order to detect information within the optical signal for further processing.
Regarding claims 18, in view of the combination above, Dong teaches wherein the radio frequency power includes a first radio frequency power (f1, f2, f3, … fM) and a second radio frequency power (f1, f2, f3, … fM), wherein the first radio frequency power is applied to the first ring resonator modulator (upper portion) and the second radio frequency power is applied to the second ring resonator modulator (lower portion).
Regarding claim 19, shown on Fig. 1, Dong shows that the first waveguide segment (130) includes a first straight waveguide and the second waveguide segment includes a second straight waveguide (140).
Regarding claim 20, in view of the above combination, Williams et al teaches a first optical fiber (56) coupling the first waveguide segment with the first photo detector (48a), and a second optical fiber (58) coupling the second waveguide segment with the second photo detector (48b) (see Fig. 5 and paragraph [0026]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Atkins et al (US Pub. No. 2009/0231686) is cited to show multi-functional integrated optical waveguides.
Yap (US Patent No. 9,291,837) is cited to show re-circulated enhanced electro-optic modulator.
Gill et al (US Pub. No. 2008/0219614) is cited to show semiconductor optical modulator comprising ring resonators, each coupled to upper waveguide and lower waveguide having a push-pull configuration (see Fig. 1B and paragraph [0043]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALZID E SINGH whose telephone number is (571)272-3029.  The examiner can normally be reached on Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID PAYNE can be reached on (571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DALZID E. SINGH
Primary Examiner
Art Unit 2637



/DALZID E SINGH/Primary Examiner, Art Unit 2637